 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Tar and Chemical Works,Inc.andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local No. 13.Case No. 27-CA-1637.August 18, 1965DECISION AND ORDEROn June 2, 1962, Trial Examiner James T. Barker issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended,and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a memorandum in oppositionto Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and the memorandum, and theentirerecordin the case,and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent, Crown Tar and Chemical Works, Inc., Denver,Colorado, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.1The Trial Examiner's inadvertent,erroneous references to "June" and "July" arehereby corrected as follows:In the Findings of Fact, the final paragraph of section III,1, is corrected so that it commences,"The parties stipulated that on June 23, .. .the second sentence of the last paragraph of section III, 2, is amended to read, "Themeeting was to be held at the office of the Union on the evening of July 9, . . ; thecaption to section III,3, is corrected to read, "The July 10 pay increases" ;the firstsentence of section A., 3, of the Conclusions is corrected so as to commence,"As a con-sequence of the foregoing,and as the Union's letter of June 29..." ;and paragraph 5of the Conclusions of Law is corrected so as to commence,"By failing and refusing at alltimes since June 29, ... .TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on July 17, 1964, by International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No.13, herein-154 NLRB No. 41. CROWN TAR AND CHEMICAL WORKS, INC.563after called the Union, the Regional Director of the National Labor RelationsBoard for Region 27, on November 12, 1964, issued a complaint designatingCrown Tar and Chemical Works, Inc., as Respondent and alleging violations ofSection 8(a)(1) and Section 8(a)(5) of the National Labor Relations Act, asamended, hereinafter called the Act. In its duly filed answer, Respondent admittedcertain allegations of the complaint but denied the commission of any unfair laborpractices.Pursuant to notice a hearing was held before Trial Examiner James T. Barkerat Denver, Colorado, on December 18, 1964.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evi-dence, to present oral argument, and to file briefs with me.The parties waived oralargument and on January 20, 1965, filed briefs with me.Upon consideration ofthe entire record 1 and the briefs of the parties, and upon my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times material herein, -a Colorado cor-poration maintaining its principal office and place of business in Denver, Colorado,where it is,and hasbeen at all times material,engaged inthemanufacture anddistribution of asphalt roofing materials.During the 12-month period immediately preceding the issuance of the complaintherein the Respondent in the course and conduct of its business operations pur-chased, transferred, and caused to be delivered to its Denver, Colorado, plantgoods and materials valued in excess of $50,000, of which goods andmaterialsvalued in excess of $50,000 were transported to said plant directly from the Statesof the United States other than the State of Colorado.Upon these admitted facts I find that at all times material herein Respondenthas been engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America, Local No. 13, is admitted by Respondent to be a labororganizationwithin themeaning ofSection 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on or about June 29, 1964,2 a majority of Respond-ent's employees in a unit appropriate for collective bargaining designated andselected theUnion as their collective-bargaining representative and that com-mencing on or about June 29, and thereafter, the Union has requested Respondentto bargain collectively with it, which request the Respondent has refused.The complaint further alleges that, in violation of Section 8(a)(5) and Section8 (a) (1) of the Act, the Respondent on July 10 unilaterally and without bargainingor consulting with the Union granted its employees a wage increase of approxi-mately 15 cents per hour.Admitting the appropriateness of the unit and the grant of a 15-cent-per-hourwage increase, the Respondent denies the commission of any unfair labor practices.By way of answer, it asserts that it has no knowledge of the majority status ofthe Union and further contends that Respondent has been at all times materialwilling to bargain collectively with the Union providing the Union is first certifiedas the bargaining representative after a Board-conducted election, to which it isand has been willing to consent. It further asserts that the decision to grant theJuly 10 wage increase was made at a time prior to the Union's organizationalefforts, insofar as those organizational efforts were directed at its operation, anddenies that the decision was given effect for the purpose of interfering with theemployees' organizational rights.1 The General Counsel filed with the Trial Examiner a motion to correct the transcript,dated January 20, 1965.No opposition thereto was filed.As the motion has merit, inaccordance with the motion of the General Counsel, the transcript is corrected.2 All dates refer to 1964 unless otherwise specified. 564DECISIONSOF NATIONAL LABORRELATIONS BOARD1.The Union's organizational effortIn June,FredJones,organizer for the Union, obtained information of possibleinterestamong the employees of Respondent in affiliating with the Union.Ac-cordingly, he contacted Respondent's employee, Jose Velasquez, and met withVelasquez and two other employees, Lupe Rodriguez and Calvin Jackson, on theevening of June 19.Through them a . formal meeting was arranged to be heldat the Union's offices on the evening of Tuesday, June 23.Eight employees at-tended that meeting and Jones discussed with them the "feasibility and desirabilityof organizing."He explained to the employees that in order to have the Unionrepresentthem it would be necessary for a majority of the employees to signauthorization cards, and he further asserted that a substantial majority of theemployees should want "union organization."He distributed authorization cardsto each of the eight employees present. In connection with the distribution of theauthorization cards, Jones emphasized the advantages of organizing and bargain-ing collectively.He informed the employees that he had obtained "substantialimprovements" in wages and working conditions among employees of employershe had successfullly organized, and asserted further that the employees "enjoyedcertain protections under a union contract that they didn't otherwise enjoy."Moreover, he informed the employees that by executing the authorization cardthey were authorizing the Union to represent them in collective bargaining. Inthe course of the discussion he told the employees that it was "possible" that itwould be necessary to have an election to resolve the matter of the Union's status.Employees Jose Velasquez, David Lucero, Lyle Jones, Gregorio Uballe, RayOlivas, Jr.,Lawrence Long, Guadalupe Rodriguez, and John Velasquez eachexecuted a card at the meeting.In addition, during the course of the June 23 meeting, Fred Jones gave a supplyof authorization cards to the employees and requested that they obtain additionalsignatures.Subsequently, the cards of Edward Shepard, Ernest Cordova, andCalvin Jackson, each of which were duly executed by the signator on June 23,1964, were received in due course in the mails by Fred Jones.Each of the threecards was postmarked on June 25, 1964.3The parties stipulated that on July 23, and thereafter, including June 29 and July 10,the employee complement was comprised of 15 employees?2.The Union's bargaining demandOn June 29, Francis H. Salter, president of the Union, wrote thefollowingletter to Respondent:This is to advise your Company that the undersigned Local Union No. 13has been authorized by a substantial majority of "all employees employed byCrown Tar & Chemical Works, Inc. at 900 Wewatta, Denver, Colorado; butexcluding all office clerical employees, salesmen, guards, professional em-ployees and supervisors as defined in the Act," to represent them on allmatters pertaining to their wages, hours of work, and other terms and con-ditions of employment with your Company.This is also to inform your Company that we are in a position to provethat we represent the above described unit of employees as their collective bar-gaining agent.As the above described employees' bargaining agent, we request that yourCompany meet with us on Thursday, July 2, 1964, at 10:00 A.M., in ouroffices at 3245 Eliot Street, Denver, Colorado, for the purpose of negotiatingterms of a labor agreement covering the wages, hours of work and otherterms and conditions of employment for said employees.3 The foregoing is predicated upon the testimony of Fred Jones, as supplemented bythe testimony of Edward Shepard and Ernest Cordova, as well as the stipulation of theparties with respect to the card of Calvin Jackson.Additionally, I have considered andcredit the testimony of Guadalupe Rodriguez, Ray 0livas, Jr., David Lucero, and JohnVelasquez.I specifically credit the testimony of Fred Jones with respect to his dis-cussion of the possible need for an election,and reject that of Guadalupe Rodriguez andDavid Lucero to the extent that it is inconsistent therewith.* These employees were Garland Boyes, Ernest Cordova, Calvin Jackson, Lyle Jones,Lawrence Long, David Lucero, Ray 0livas, Jr., W. C. Peterson, Guadalupe Rodriguez,Edward Shepard, Gregorio Uballe, J. D. Velasquez, John Velasquez, Jose Velasquez, andPaul Velasquez. CROWN TAR ANDCHEMICALWORKS, INC..56',Additionally on June 29, the Union filed a representation petition with the;Board's Regional Office.The Union received no direct response from the Corn,pany to its June 29 letter,5 but upon the filing of the representation petition, theBoard's Regional Office served notice of its pendency upon the Respondent, andin due course, on July 7, representatives of the Union and Respondent's attorney,Myron Miller, met at the Board's Regional Office in consent conference.Therean agreement for consent election was entered into providing for the conduct of anelection on July 20.Thereafter, Fred Jones contacted Jose Velasquez and requested that he;arrange a meeting of the employees, so that Jones might inform them of the,pendency of the election and explain the election processes.The meeting was tobe held at the office of the Union on the evening of June 9, but at the appointedtime no employee appeared.As a consequence, Fred Jones sent letters to theemployees, who had executed union cards informing them of a meeting scheduledfor July 16.Only three employees attended this meeting.Fred Jones therelearned that on July 10 the Respondent had granted its employees a 15-cent-per-hour wage increase.FIemade arrangements to again contact the three employeeson the following Friday and did meet with them and one additional employee onthe afternoon of July 17.From impressions gained through his two last-men-tioned contacts with employees, he concluded the Union could not prevail at anelection, and, through his associate, Union Organizer Toliver, caused unfair laborpractice charges to be filed against the Respondent.As a consequence, thepending election was postponed.63.The June 10 pay increasesThe credited evidence of record reveals that the Respondent granted wageincreases to its hourly paid employees on the following dates, and in the amountsindicated:Cents per hourJune 5,1961 ---------------------------------------------15March 5, 1962-------------------------------------------10September 30, 1963---------------------------------------10July 6, 1964---------------------------------------------15With respect to the July 6, 1964, pay increase-the one alleged unlawful inthe complaint and which was reflected in the paycheck which the employeesreceived on July 10, 1964-E. A. Wilson, vice president and general manager ofRespondent, testified credibly that the Respondent's fiscal year ends on the lastday of February, and that after receiving the auditor's annual report with respecttheretohe conversed with M. M. Katz, president of Respondent, relative togranting wage increases to employees.No final decision was reached beyond thegeneral determination that if Respondent enjoyed "a good year" increases wouldbe granted.Subsequently, onMay 22, Wilson received a telephone call fromPresident Katz, in which Katz informed Wilson that he had received a letter fromthe Union relative to its representation of employees of Chemical Sales Company,a company in which Katz holds an ownership interest.Katz further informedWilson that a representation election was scheduled to be held, among the ChemicalSales employees as a result of the Union's claim.With respect to that conversa-tionWilson testified further credibly as follows:He said in view of the fact that the Union was trying to come into ChemicalSales he thought it best that we go ahead and give our employees a raiseof 15 cents an hour regardless of whether we had a good year or not.Wilson further credibly testified that thereafter he informed SuperintendentDave Hahl of the decision and similarly, "about the middle 'of June," instructedthe bookkeeper that there would be a wage increase, effective the first weekin July.Wilson further testified credibly that as wholesale distributorsof roofingmaterials to lumberyards and roofing applicators, Respondent's business is, in asense, seasonal, and is generally at its peak during the summer months of June,July,and August.However,Wilson testified the caprices of the weather aresimilarly a contributing factor to Respondent's volume of business and its volumec The parties so stipulated.g The foregoing is based on the credited testimony of Fred Jones.I do not credit histestimony on cross-examination to the effect that hq first learned of the wage increaseduring an earlier telephone conversation with Jose Velasquez.Jones' testimony on thispoint impressed me as lacking certitude and appeared to be basedpartly onconjecture. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDof sales isdirectly related to the severity of the weatherexperienced in itsoperating area.Wilson further testified that Respondent's sales volume was theguide to determining whether the year had been "good." 74.Hahl and Velasquez converseSuperintendentHahl confirms through his credited testimonythat in a con-versation withWilson he learned of the decision to grant payincreases to theemployees.He further testified credibly that he conveyed this information toan employee, Paul Velasquez.The time and subject matter of this conversationwas the subject of conflict in testimony of Paul Velasquez, on the onehand and,in the ultimate, of Superintendent Hahl on the other.Upon a careful analysisofHahl's testimony on cross-examination and in consideration of statementscontained in his July 28 affidavit, I find that in the last week of June, PaulVelasquez informed Hahl during the course of a conversation that the Unionwas endeavoring to organize the employees of Respondent. I further find that,in context of this statement, Hahl informed Velasquez that "the boss isplanninga raise for everyone around the first of July." 8Paul Velasquez credibly testified, however, that, after his conversation withHahl, he apprised most of his fellow employees concerning the pendency of thepay increases and cited it to them as a reason for not affiliating with the Union.7In view of Wilson's testimony that Respondent was not guided by the level of salesor other economic factors in its ultimate decision to raise wages,salesvolume dataintroduced by the General Counsel assumes little significance.The credible evidence,however, reveals the following with respect to sales volume:Fiscal Year ending:February 28, 1959------------------------------------------- $882,715.17February 29, 1960--------------------------------------------850,553.71February 28, 1961-------------------------------------------- 1, 237, 298. 05February 28, 1962-------------------------------------------- 1, 671, 357. 03February 28, 1963-------------------------------------------- 1,838,299.33February 29, 1964-------------------------------------------- 1, 554, 043. 91March 1 to November 30, 1964, Inc-----------------------------843, 587. 32Additionally, the record establishes the following monthly sales volume:8, 877, 854. 52January 1963--------------------------------------------------$60,366.32February 1963-------------------------------------------------92,990.99March 1963----------------------------------------------------98,525.56April 1963-----------------------------------------------------124,823.40May 1963------------------------------------------------------131,031.54June 1963-----------------------------------------------------200,484.95July 1963-----------------------------------------------------275,008.95August1963---------------------------------------------------187,271.19September 1983------------------------------------------------144,929.39October 1963---------------------------------------------------138,487.34November 1963-------------------------------------------------82,566.72December 19.63-------------------------------------------------57,217.63January 1964--------------------------------------------------60,496.56February 1964-------------------------------------------------53,200.68March 1964----------------------------------------------------64,347.36April 1964 -----------------------------------------------------87,929.70May 1964-----------------------------------------------------113,780.698I am unableto credit the testimony of Paul Velasquez and the supporting testimonygivenby David Bahl on direct examination as a witness called by the Respondent to theeffect that the conversation occurred in mid- or early June, and that It occurred in con-junctionwith a discussion of Velasquez' Impending vacation.While Velasquezremainedadamant throughout his testimony with respect to the subject matter of the conversation,his testimonywith respect to the timing of the occurrence was both evasive and im-plausible.Not onlywas Velasquez' testimony rendered suspect by hisinsistence that inusing thedescriptivephrase "a fewdays" he meant toencompass a period of some2 weeks, but, in the absence ofany showing that Velasquezintended to terminate hisemployment afteravailing himselfof hisvacation,it is mostunlikely that Bahl wouldseek to convincehim todefer hisvacation merely toavail himselfof theincrease wagerate because the net remunerationto Velasquez wouldnot have been increased by sucha deferral. CROWN TAR AND CHEMICAL WORKS, INC.567Velasquez credibly testified that he had not executed a union authorization cardat this juncture, and he further credibly testified that he had not been instructedby any representative of the Respondent to inform his fellow employees of theraise.ConclusionsA. The alleged refusal to bargain1.The appropriate unitIt is conceded, and I find, that all employees employed by Respondent at itsplant located at 900 Wewatta Street, Denver, Colorado, excluding office clericalemployees, salesmen, guards, professional employees, and supervisors, as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The majority status of the UnionAs found above, on June 29 when the Union made its written demand uponRespondent for recognition and bargaining, it had in its possession authorizationcards executed by 11 of the 15 employees comprising the bargaining unit.Theevidence establishes the authenticity of these cards, and, in context of all otherstatements made by Jones to the eight employees, who on June 23 executed cards,including those relating to the advantages of unionization, the role of the Unionas a collective-bargaining representative and the specific representation made tothe employees concerning the authorizing effect of the executed cards, I find thatinmentioning the possibility of the need for a Board election, Jones did notengage in representations which had the effect of invalidating the cards .9Rather,I find that each of the 11 cards may be considered in computing the Union'smajority status as of June 29, and, I further find upon the computation theUnion represented a majority of Respondent's employees in an appropriate unionunit on that date.3.Respondent's defenseAs a consequence of the foregoing, and as the Union's letter of July 29 con-tained a valid bargaining demand and specified a date certain for the commence-ment of collective-bargaining negotiations, absent a legally valid reason for notdoing so, an obligation arose under Section 8(d) of the Act for the Respondenttomeet and bargain in good faith with the Union.Respondent contends it wasexcused from doing so because it was willing at all times to submit to the electionprocesses of the Board, which processes had been invoked by the Union when,simultaneous to serving its bargaining demand upon Respondent, it filed a rep-resentation petitionwith the Board. In this regard, the Respondent asserts,correctly, that it subsequently entered into a consent agreement to facilitate anearly resolution of the question concerning representation.Additionally, theRespondent contends that the Union did not actually possess the allegiance ofa majority of the employees as revealed by its inability to command a favorableresponse on and after July 9 to its summons for meetings and other communications.Ifind these contentions to be without merit. It is well established that aunion's filing of a representation petition does not itself suspend an employer'sbargaining obligation, absent evidence of a good-faith doubt.ioMoreover, I find Respondent adduced no evidence of circumstances existingduring the critical period from which it may be concluded that it entertaineda good-faith doubt of the Union's majority.Further, with respect to the Union'spurported loss of its following, the evidence fails to establish any awareness byRespondent of the reluctance of the employees on and after July 9 to conjoinwith the Union, and, even if such were revealed, there is a pervading suggestionthat such employee reticence was entirely attributable to the persuasive induce-ments of the Respondent's wage increase, which, by then, had achieved commonnotoriety among the employees, and which, I find below, was given effect forthe purpose of undermining the Union's majority status.0 Gorbea, Perez & Morell, S. enC., 133 NLRB 362, enfd. In pertinent part 300 F. 2d886 (C.A.1) ; N.L.R.B. v. Geigy Company, Inc.,211 F. 2d 553 (C.A. 9) ;Dan RiverMills, Inc.,121 NLRB 645, 648;Joy Silk Mills V. N.L.R.B.,185 F. 2d 732, 743 (C.A.D C.)ef.EnglewoodLumberCompany,130 NLRB 394.1" GallowayManufacturingCorporation,et at.,136 NLRB405, 409,and cases citedtherein. 5'68..DECISIONSOF. NATIONAL LABOR': REI^AIQNS :BQARDB. TheJuly 10 wageincreaseham convinced, upon the record before me; including the testimonialadmission of.advent of the Union's organizational efforts among Respondent's employees solely as a'device to induce the employees to forgo unionization.The Union's efforts at a sisterfirm had signalled the pendency of an organizational effort, and, as a direct con-sequence, Respondent decided upon prophylactic action in the form of a wage increase.The Respondent's decision to raise wages in anticipation of an impendingorganiza-tional drive not yet commenced is not alleged as a violation of the Act.However, theissue is raised whether the Act is violated when the decision is implemented unilaterally.at a time when the obligation to recognize and bargain with the Union has matured.I find that Section 8(a) (1) and (5) of the Act was violated. In so finding i takecognizance of the record which reveals that the raise was not one that had beenboth decided uponand announcedto the beneficiaries prior to the Union's advent,nor was it one so near full fruition when the Union entered the picture thatonly its formal announcement and the issuance of paychecks remained.Neitherwas it one previously promised or periodically granted pursuant to a predeterminedschedule or policy.If this were so, the determination here might well bedifferent,"Rather, the evidence establishes that, -although annually given, priorupon other factors.Further, the record establishes that the decisionto grantthe wage increase was first revealed to a rank-and-file employee at a time whenunionization was the subject of discussion, and the suggestionis strongthat thesame tactical considerations that caused Respondent in the firstinstance toproceed with the increases survived the Union's advent and motivatedRespondentto implement its decision even though time permitted consultation with theUnion, and although the unilateral grant would have, at this critical period,foreseeable adverse impact upon the Union's standing with the employees. Inlight of this, and as Respondent had earlier refrained fromresponding to theUnion's specific bargaining demand, I am persuaded that the Respondent, with-out cause for doubting the validity of the Union's claim of majority, deferredhonoring the obligation that had devolved upon it tomeetand bargain with theUnion about matters affecting its employees, including, specifically,wages, inorder to gain time in which to undermine the Union throughimplementing andgiving effect to its earlier wage decision.By agreeing to a consent election, itsought both to benefit therein from the impact of the newly decided-upon wageincrease and to provide, as well, the framework for a defense to its failure tocarry out its bargaining obligation under the Act. In thecircumstances, I findthat both by failing to respond to the Union's bargaining demand, and, for thespecific purpose of undermining the Union's organizational effort, giving effect tothe wage increase without consulting the Union at a time when it wasunder thelegal 'obligation to bargain collectively with the Union, the Respondent violatedSection 8(a)(1) and (5) of the Act.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesitwillbe recommended that it cease and desist therefrom, and that it takecertain affirmativeactiondesigned to effectuate the policies of the Act.n SeeBriggs IGA Foodliner,146 NLRB 443;T. L. Lay Packing Co.,152 NLRB 342;Derby Coal & Oil Co., Inc., et al.,139 NLRB 1485, 1486;Bishop, McCormack & Bishop,etc.,102 NLRB 11.01, 1102;Gary Steel Products Corporation,144 NLRB 1160, 1165.12 SeePermacold Industries,Inc.,147 NLRB 885;Fleming Manufacturing Company,Inc.,119 NLRB 452, 464, and cases cited therein at footnote 12;Medo Photo SupplyCorp.,321 U.S. 678, 683-685; see alsoHan-Dee Spring & Mfg. Co., Inc.,132 NLRB1542, 1544;Tampa Crown Distributors, Inc.,121 NLRB 1622, 1623;N.L.R.B. v. Ex-change Parts Company,375 U.S. 405.Cf.T. L. Lay PackingCo., 152 NLRB 342. CROWN TAR AND CHEMICAL WORKS, INC.569Itwill be recommended that Respondent, upon request, bargain collectivelywith International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 13, as the exclusive bargaining representative ofthe employees in the appropriate unit hereinafter described, and, in the event anunderstanding is reached, embody such understanding in a signed agreement.In the circumstances here pertaining, it will not be recommended that Respond-ent rescind the wage increase effective July 10, nor shall any recommendation hereinbe interpreted as having the effect of diminishing wages received by Respondent'semployees.Cf.The Press Company, Incorporated,121NLRB 976, 981.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 13, is a labor organization within the meaning ofSection 2(5) of the Act.3.All employees employed by Respondent at its plant located at 900 WewattaStreet,Denver, Colorado, excluding office clerical employees, salesmen, guards,professional employees, and supervisors, as defined in the Act, constitute a unitappropriate for collective bargaining within the meaning of Section 9(b) of theAct.4.On June 29, 1964, and at all times thereafter, the Union was and has beenthe exclusive bargaining representative of all employees in the aforesaid unit for thepurposes of collective bargaining.5.By failing and refusing at all times since July 29, 1964, to bargain with theUnion as the exclusive bargaining representative of the employees in the above-described appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) and Section 8(a)(1)of the Act.6.By unilaterally and for the purpose of undermining the Union granting awage increase to employees in the aforesaid appropriate collective-bargaining unitat a time when the Union, as the representative of a majority of the employeestherein, had requested the Respondent to bargain collectively with it; the Respond-ent has engaged in unfair labor practices within the meaning of Section 8(a)(5)and Section 8 (a)( I) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record of this proceeding, I recommend that Crown Tar andChemical Works, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No. 13, as theexclusive bargaining representative of the employees of the appropriate unit.(b)Granting wage increases to its employees in the collective-bargaining unitherein found appropriate unilaterally and without consultation with the Union forthe purpose of undermining the Union.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations of theirown choosing, to join or assist the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local No. 13, or any other labororganization, to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected by the provisionsof Section 8(a)(3) of the National Labor Relations Act, as amended.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No. 13, as theexclusive bargaining representative of the employees in the aforesaid appropriateunit, and, if an understanding is reached, embody such understanding in a signedagreement. 570DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Post at its plant at 900 Wewatta Street, Denver, Colorado, copies of theattached notice marked "Appendix A." 13Copies of said notice, to be furnishedby the Regional Director for Region 27, shall, after being duly signed by a repre-sentative of the Respondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 27, in writing, within 20 daysfrom the receipt of this Trial Examiner's Decision, what steps have been takento comply herewith.14It is further recommended that unless on or before 20 days from the date of itsreceipt of this Trial Examiner's Decision Respondent notifies the Regional Directorthat it will comply with the foregoing recommendations, the National Labor Rela-tions Board issue an order requiring Respondent to take the action aforesaid.13 In the event this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"."In the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read: "Notify said Regional Director, in writing, within 10 daysfromthe date of this Order, what steps Respondent has taken to comply therewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively and in good faith with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No 13, as the exclusive bargaining representativeof all employees in the bargaining unit described below, with respect to ratesof pay, hours of employment, and other conditions of employment, and, ifan understanding is reached, embody such understanding in a signed agree-ment.The bargaining unit is:All employees employed by Crown Tar and Chemical Works, Inc., atitsplant located at 900 Wewatta Street, Denver, Colorado, excludingoffice clerical employees, salesmen, guards, professional employees, andsupervisors, as defined in the National Labor Relations Act, as amended.WE WILL NOT unilaterally and without consultation with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Local No. 13, as the exclusive bargaining representative of the employeesin the aforesaid bargaining unit, grant wage increases to our employees forthe purpose of discouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 13.WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of the rights to self-organization, to form labor organizations, to join orassist the International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No. 13, or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section 8(a)(3) of the National Labor Relations Act, as amended.CROWN TAR AND CHEMICAL WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) TUCSON RAMADA CATERERS, INC.571This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliancewith itsprovisions,they may communicate directly with the Board'sRegional Office, Seven-teenth and Champa Streets, Denver, Colorado, Telephone No. 297-3551.Tucson Ramada Caterers,Inc.andCatering Industry EmployeesLocal #413 and Bartenders Union Local#476 through theLocal Joint Executive Board,affiliated with Hotel&Restau-rant Employees&Bartenders International Union,AFL-CIO.Case No. 28-CA-1149.August 18,1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respond-ent has engaged in and is engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision and memorandum of law in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and memorandumof law, and the entire record in the case, and hereby adopts the find-ings,1 conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asits Order the Recommended Order of the Trial Examiner, and ordersthat Respondent, Tucson Ramada Caterers, Inc., Tucson, Arizona,its officers, agents, successors, and assigns, shall take the action, setforth in the Trial Examiner's Recommended Order.'The Trial Examiner found that,although an employee overheard Lillian Berne,secretary-treasurer of the Respondent,tell Issle Berne, president of the Respondent, thatshe wished she knew who had signed union cards as they should all be discharged; hefound this not to be violative of Section 8(a) (1) of the Act because there was no evidencethat this statement "was intended for hearing by employees."In the absence of ex-ceptions thereto,we adopt this finding proforma.154 NLRB No. 44.